Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Amendments to the claims have been recorded.
Restriction requirement has been removed.

Response to Amendment
Applicant’s arguments with respect to claims 1-12 have been considered.

Applicant’s argues motivation to combine the arts of Suzuki with Ishikawa; the motivation that was used was “Substantially obviate one or more problems caused by the limitations and disadvantages of the related art.”  This motivation is correct as “of the related art” clearly limits the scope of the arts to the same field of endive. Nevertheless, based on Applicant’s amendments, Examiner has provided different motivation.

Applicant’s argues that Ishikawa does not teach the new limitation of “choosing a middle point of the first projected imaged to be the point from which cooler of the corresponding second image’s point is to be corroded”.  First this limitation is not in the claims.  The limitation reads “the first correction data includes a correction value for correcting an RGB ratio of image data such that an XYZ value if a point of the second image projected by the second projecting image is changed to correspond to an XYZ value of a corresponding middle point of the first image 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-8 and 10-12 rejected under 35 U.S.C. 103 as being unpatentable over Suzuki 20130215138 in view of Ishikawa US 20160295184.


Examiner notes that RGB values such as color are used for a Black level.  Correcting for a black level is also correcting for a color.  Suzuki para paragraph 91 teaches; “explanation has been made as exemplified by the black level correction by way of example.  However, the present invention is not limited to the correction of the black level.  The present invention is applicable to such a correcting process that the luminance corresponding to various colors and gradation values are uniformized among a plurality of projection apparatuses.”  As such “black level” and “color” may be interchanged in the rejections.

Independent claims 8 and 11 are broader in scope then claim 1 which was used to reject claim 8 and 11.

Regarding claim 1, Suzuki teaches an image projection system comprising: 

a first projecting section configured to project a first image; (Suzuki Fig.11A, projector 100 area 300)

a first imaging section configured to capture a range including at least a part of the first image projected by the first projecting section and at least a part of a second image; (Suzuki Fig. 16A #114 camera for each projector; Fig. 11A area 300, area 600 of area 400 also para 71, a camera 114 of 100, which measures the luminance of the projected image)

a second projecting section configured to project the second image; and (Suzuki Fig.11A, projector 200 area 400)

a second imaging section configured to capture a range including at least a part of the first image projected by the first projecting section and at least a part of the second image projected (Suzuki Fig.11A camera 114 of 200 capturing area 400 and area of 600 of area 300)

wherein:
 the image projection system (i) calculates first correction data for correcting a color of a projected image of the first projecting section to a target color on the basis of a first captured image obtained by capturing, with the first imaging section, (Suzuki para 46; The image processing, for example, the color tone transformation (conversion) and the edge blending processing. Para 71; camera 114, which measures the luminance of the projected image, maybe provided, and the black level correction may be automatically; Para 91; explanation has been made as exemplified by the black level correction by way of example.  However, the present invention is not limited to the correction of the black level.  The present invention is applicable to such a correcting process that the luminances corresponding to various colors and gradation values are uniformized among a plurality of projection apparatuses.)

at least a part of the first image projected by the first projecting section (Suzuki Fig.11A area 300) and 

(ii)calculates second correction data, (Suzuki Para 71; camera 114, which measures the luminance of the projected image, maybe provided, and the black level correction may be automatically; Examiner notes that both 100 and 200 have cameras 114 as such second correction data) 

on the basis of (a) a second captured image obtained by capturing, with the second imaging section, (Suzuki camera 114 of projector 200 capturing 400)

at least a part of the second image projected by the second projecting section (b) a third captured image obtained by capturing (Suzuki Fig.11A third image 600 captured by either 100 or 200 or both), 

with the second imaging section (Suzuki Fig.11A third image 600 captured by 200), at least a part of the first image projected by the first projecting section (Suzuki Fig.11A third image area 600 of 300 captured by 200), 

and (c) the first correction data (Fig.11 100 correcting area 600 of 400 by blending (blinding is the target color), 

the second projection section does not project the second image while the first image section captures the first captured image, (Suzuki Fig.4A #300 black image) It is noted that projectors do not project the color black.  Black is really the absence of light, as such the projector cannot project something that does not exist i.e.  The “black” image. The black image is the second projection section that does not project the second image while the first image section captures the first captured image.  Additionally, Fig. 9B shows that the two imaged do not in fact need to be overlapped and can be independent to each other.  Each projector has its own camera and can work independently form the other projector. 

Suzuki teaches all of the limitations of claim 1 but does not explicitly teach, and the first correction data includes a correction value for correcting an RGB ratio of image data such that an XYZ value if a point of the second image projected by the second projecting image is changed to correspond to an XYZ value of a corresponding middle point of the first image projected by the first projection section.  However examiner maintains that it was well known in the art at the time the invention was filed as taught by Ishikawa.  Ishikawa teaches (Para 62, The blending [changed to correspond to an ZYX middle point of the overlapping first and second area] coefficients [RGB color ratio] are correction coefficients that are used for adjusting colors and brightness when images are superimposed in an overlapped [XY coordinates] area.)  Also (para 65; the screen 102 and the projected calibration image are captured again, the calibration points of the respective projectors 150 are extracted again, the reference points that characterize the projected area of the screen [Z coordinates] 102 are detected again, and the correction coefficients for the projectors).  Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Suzuki in view of Ishikawa for the purpose calculating the blending coefficients for the respective projectors of the overlapped areas between the projectors such that the claimed invention as a whole would have been obvious.

Suzuki teaches all of the limitations of claim 1 but does not explicitly teach the second projection section does not project the second image while the first image section captures the first captured image.  However examiner maintains that it was well known in the art at the time the invention was filed as taught by Ishikawa.  Regarding the second projection section does not project the second image while the first image section captures the first captured image, Ishikawa teaches (Fig.6 and Para 73, FIG. 6, in a first calibration projection scene of a first capturing, the image processing apparatus 110 causes the first projector 150a to project a first calibration image shown in FIG. 4A and causes the second and the third projectors 150b and 150c not to project images.).  Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Suzuki in view of Ishikawa for the purpose of calibrating projection scenes such that the claimed invention as a whole would have been obvious.

Regarding claim 2, Suzuki and Ishikawa teach all of the limitations of claim 1 and Suzuki further teaches, wherein the image projection system sets an imaging value of a first position on the first captured image as the target color and calculates the first correction data for correcting the projected image in the second projector such that an imaging value of a second position on the second captured image is corrected to the imaging value of the first position.(Suzuki as presented above para 46;71; Fig.11A Additionally Examiner notes the first position of the first captured image could be a single pixel or a plurality of pixels.  Suzuki teaches Para 36 displays an image based on an image signal such that the light transmittance of the liquid crystal element of a liquid crystal panel is controlled for each of pixels in accordance with the inputted image signal, and the light from a light source, which has been transmitted through the liquid crystal element, is projected onto a screen.


Regarding claim 4, Suzuki and Ishikawa teach all of the limitations of claim 1 and Suzuki further teaches image projection system, comprising: a first projector that includes the first projection section and the first imaging section; and a second projector that includes the second projection section and the second imaging section. (Suzuki Fig.11 projector 100 area 300 and projector 200 area 400)

Regarding claim 5, Suzuki and Ishikawa teach all of the limitations of claim 4 and Suzuki further teaches image projection system, wherein the first projector includes: a first calculating section configured to set an imaging value of a first position on the first captured image as the target color and calculate the first correction data for correcting the projected image such that an imaging value of a second position on the second captured image is corrected to the imaging value of the first position; and a transmitting section configured to transmit the first correction data calculated by the first calculating section to the second projector.(Suzuki Fig. 1B 700; also para 89, FIG. 16B, a communication IF 113 may be provided, and the black levels maybe communicated among a plurality of projectors.  The luminance of the blend area,)

Regarding claim 6, Suzuki and Ishikawa teach all of the limitations of claim 4 and Suzuki further teaches image projection system, wherein the first projector includes a second calculating section configured to calculate, on the basis of the third captured image received from the second projector, the second correction data for correcting the colors of the plurality of places in the second image to the color of the predetermined point.(Fig.11A projector 110 sections 503 top to Fig.11B basis on third image 600 Examiner notes that both the projectors are identical and that and both can perform all of the functions)

Regarding claim 7, claim 7 is rejected using the same rejections as made to claim 5 in addition to Fig.11A 600 overlaid area which is the predetermined point. Examiner notes that a pixel is a point. Also Suzuki teaches Para 36 displays an image based on an image signal such that the light transmittance of the liquid crystal element of a liquid crystal panel is controlled for each of pixels in accordance with the inputted image signal, and the light from a light source, which has been transmitted through the liquid crystal element, is projected onto a screen.

Regarding claim 8, claim 8 is rejected using the same rejections as made to claim 1.
Regarding claim 10, claim 10 is rejected using the same rejections as made to claim 4.
Regarding claim 11, claim 11 is rejected using the same rejections as made to claim 1.

Regarding claim 12, Suzuki and Ishikawa teach all the limitation of claim 1 and Ishikawa further teaches, wherein the first image includes a first pattern image that includes a first shape of marks, and the second image includes a second pattern image that includes a second shape of marks different from the first shape of marks.  Examiner maintains that it was well known in the art at the time the invention was filed as taught by Ishikawa.  Ishikawa teaches (Fig.17A first dot and second shape is hallow cylinder. Also Para 113 shows different size points, points inside circus, squares).  Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Suzuki in view of Ishikawa for the purpose calculating the blending coefficients for the respective projectors of the overlapped areas between the projectors such that the claimed invention as a whole would have been obvious.  Furthermore the claims have not made it clear why the different shapes are used and can simply be a matter of simple aesthetic design choice MPEP changing shape 2144.04.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 9 rejected under 35 U.S.C. 103 as being unpatentable over Suzuki and Ishikawa as applied to claim above, and further in view of Furui 20110210987.

Regarding claim 3, Suzuki and Ishikawa teach all of the limitations of claim 1, but does not explicitly teach, wherein the image projection system corrects a color of the projected image based upon lattice points, the image projection system generating a correspondence table in which specified coordinates of the lattice points in data of the first captured image and Examiner notes that pixels are dots and dots are lattice points. Suzuki para 39 the transmitting light amount is regulated for each of the pixels of the liquid crystal panel 102 of each of the colors RGB in relation to the light.  However examiner maintains that it was well known in the art at the time the invention was filed as explicitly taught by Furui.  Regarding wherein the image projection system corrects a color of the projected image based upon lattice points, the image projection system generating a correspondence table in which specified coordinates of the lattice points in data of the first captured image and coordinates of stored lattice points in pattern image data are registered in association with each other, Furui Para 70 teaches (The display pixel is displaced from the position of the lattice point, by using pixel data of adjacent pixels that are adjacent to a pixel corresponding to the display pixel on the image data, pixel data corresponding to the position of the display pixel is acquired.  A process for display pixels that are included in each projection area, partial image data for the projector responsible for each projection area can be acquired.).  Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Suzuki and Ishikawa in view of Furui such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of improving multimedia devices. 

Regarding claim 9, claim 9 is rejected using the same rejections as made to claim 3.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached M-F; 11-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/SIHAR KARWAN/
Examiner, Art Unit 3664

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664